993 F.2d 883
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gilbert L. LANE, Plaintiff-Appellant,v.Wesley WEISSERT;  Don Mills;  Ellie Lyttle;  Fred Pearce,Director;  Manfred Maass, Superintendent,Defendants-Appellees.Gilbert L. LANE, Plaintiff-Appellee,v.Wesley WEISSERT;  Don Mills;  Ellie Lyttle;  Fred Pearce,Director;  Manfred Maass, Superintendent,Defendants-Appellants.
Nos. 91-36363, 91-36364.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1993.*Decided May 19, 1993.

1
Before:  PREGERSON, KLEINFELD, Circuit Judges, and LEGGE, District Judge.**


2
ORDER***


3
Gilbert Lane appeals the district court's judgment in favor of defendant prison officials following a bench trial on Lane's claims under 42 U.S.C. § 1983.   Defendant prison officials cross-appeal from the district court's order denying their motion for the return of interim attorney's fees.


4
The district court's order granting judgment in favor of defendants-appellees is AFFIRMED for the reasons set forth in the well-written, well-reasoned opinion of the district court.   The district court's order denying the return of interim attorney's fees is also AFFIRMED.


5
Lane's application for attorney's fees on appeal is DENIED.   Each party is to bear its own costs on appeal.


6
SO ORDERED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.Rule 34-4


**
 The Honorable Charles Legge, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3